Citation Nr: 0427620	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  98-13 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cranial nerve disorder, 
focal dystonia and cervical dystonia.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from January 1980 until April 
1984.  He also had approximately three months of prior 
inactive duty.  His DD Form 214 reflects receipt of a Purple 
Heart.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board has carefully reviewed the claims file and finds 
that additional development is required in order to fully and 
fairly adjudicate the present appeal.  

First, the Board notes a procedural deficiency in the present 
case.  In this vein, it is observed that the Court has held 
that section 5103(a), as amended by the VCAA and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence the claimant is 
to provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.26(a) (2003).

The RO did not provide the appellant with a development 
letter consistent with the notice requirements of the VCAA on 
the issue currently on appeal, as clarified by Quartuccio, 
supra.  Indeed, while a notice letter was sent to the veteran 
in June 2003, it did not properly set forth which evidence VA 
will provide and which evidence, if any, the claimant is to 
provide.  

Furthermore, the Board finds that development is also 
necessary as to the merits of this appeal.  In this vein, it 
is acknowledged that the veteran sustained an in-service 
facial injury.  Although the service medical records do not 
indicate treatment for any such injury and while his 
separation examination was normal, the veteran has 
consistently related that he was hit with shrapnel on the 
left side of his face during an explosion inside a building 
in Beirut, Lebanon, in 1982.  Such testimony is supported by 
military documents noting that on several occasions the 
veteran was in hostile areas subject to rocket and mortar 
fire.  His testimony is further supported by his receipt of a 
Purple Heart, conferring combat status under 38 U.S.C.A. 
§ 1154(b).  Finally, a 1984 report of medical history notes 
complaints of headaches.  There is no record of such 
complaints prior to 1982, when the veteran stated that 
explosion occurred. 

Based on the foregoing, the evidence of record allows for the 
finding that the veteran was injured in-service as a result 
of an explosion in the Embassy building in Beirut during 
1982.  The question remains then, whether the injury was of 
such type and severity as to have led to his currently 
diagnosed cranial nerve disorder, focal dystonia and cervical 
dystonia. 

With regard to the critical question of nexus, the record 
contains various contradictory opinions that require 
clarification.  For example, the VA examiner in May 1997 
noted a facial scar on the bridge of the veteran's nose at 
the midline.  He commented that the placement of the scar was 
not consistent with the area the veteran claims was struck by 
shrapnel, which was the left lateral border of the nose.  The 
VA examiner then went on to conclude that in either case, the 
wound area was distal to the areas innervated by the left 
seventh cranial nerve, and thus an injury to the face in 
either location was not the cause of the veteran's 
neurological problems.  

While the VA examiner in May 1997 focused on the site of the 
shrapnel injury, a December 1997 letter written by M. B., 
M.D. essentially stated that external shrapnel in any 
location would have no bearing on the veteran's dystonia.  
Rather, she said, only an internal head injury could cause 
such condition.  The link between brain injury and dystonia 
was also noted in an internet article submitted by the 
veteran.  The Board notes that neither the VA examination in 
May 1997 or M. B., M.D., in December 1997 discussed whether 
there is objective clinical evidence of an internal brain 
injury occurring as a result of the explosion in service as 
reported by the veteran.  

Adding further complexity to the issue are later opinions 
written by D. A. L., M.D.  Such opinions focus neither on the 
external shrapnel impact nor on internal brain injury but 
rather focus on cervical extension.  Specifically, that 
physician opined that the blast of the explosion placed 
stress on the posterior structures of the cervical spine, 
such as the zygoapophyseal joints.  He believed that such 
compression to those joints led to the veteran's current 
neurological symptomatology.  Although he did not cite 
specific findings from the veteran's medical records to 
support that conclusion, D. A. L.'s discussions are probative 
enough to raise questions and compel further evaluation of 
this claim.  Indeed, it is noted that the earlier May 1997 VA 
examination did not discuss forceful cervical extension as a 
potential cause of the veteran's dystonia.  Moreover, a later 
October 2002 VA examination notes D. A. L.'s opinion yet does 
not discuss it further.  

Finally, the Board notes that on multiple occasions, 
including at the veteran's July 2003 hearing before the 
undersigned, the veteran expressed his desire for a physical 
examination by a neurological specialist.  It is noted that 
the prior VA examinations were not performed by specialists 
and that both such examination reports failed to fully 
discuss the nature and etiology of the veteran's dystonia.  
Therefore, the Board agrees that it would be useful for the 
veteran to be examined by a specialist.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Send the veteran a notice letter in 
accordance with the VCAA and Quartuccio 
v. Principi, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159 (2003), and any other 
applicable legal precedent. 

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and advise the veteran to submit any 
evidence or information in his 
possession, pertinent to the appeal, to 
VA.  

2.  Schedule the veteran for a VA 
examination by a neurological specialist, 
to include on a fee basis if necessary.  
All necessary studies and tests should be 
conducted and all disorders present 
should be clearly diagnosed.  Following 
objective evaluation, the examiner should 
address the following questions:

a)  Is it at least as likely as not 
that the veteran's currently 
diagnosed cranial nerve disorder, 
focal dystonia and cervical 
dystonia, if present, was causally 
related to external shrapnel wounds 
incurred during an in-service 
explosion; if so, describe any 
physical evidence evidence from 
which to determine the approximate 
area impacted by shrapnel; 

b)  Is it at least as likely as not 
that the veteran's currently 
diagnosed cranial nerve disorder, 
focal dystonia and cervical 
dystonia, if present, was caused by 
an internal brain injury as the 
result of an in-service explosion; 
if so, describe any physical 
evidence demonstrating such an 
internal brain injury; 

c)  Is it at least as likely as not 
that the veteran's currently 
diagnosed cranial nerve disorder, 
focal dystonia and cervical 
dystonia, if present, was caused by 
forceful cervical extension as the 
result of an in-service explosion; 
if so, describe any physical 
evidence demonstrating such cervical 
extension.

In responding to the above queries, the 
examiner must provide a clear rationale 
for his opinions.  Moreover, the examiner 
should comment on the fact that the 
record is absent other incidents of head 
trauma aside from the in-service 
explosion reported by the veteran.  The 
extent to which this impacts the above 
inquiries should be explained.  For 
example, if other risk factors or causes 
of the veteran's symptomatology exist, 
such should be discussed.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner pursuant to 
conduction and completion of the 
examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.

The appellant has the right to submit additional evidence and 
argument on the 


matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




